PER CURIAM.
Upon consideration of the appellant’s response to the Court’s order of July 9, 2007, the Court has determined that the appellant’s notice of appeal, filed on June 22, 2007, failed to timely invoke the Court’s jurisdiction. Specifically, because the order on appeal was rendered on May 22, 2007, the notice of appeal should have been filed no later than June 21, 2007. Fla. R.App. P. 9.110(b). Accordingly, the appeal is hereby dismissed for lack of jurist-diction.
WOLF, BENTON, and HAWKES, JJ., concur.